DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Examiner notes a possible mistake in claim 7, line two, which recites “a part of one of more of channels…” and recommends reciting “a part of one or more of channels” and the same recommendation is made for claim 16.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (“Jang”) (US 20090164638 A1).



An operating terminal [Figure 1, 5 element 200,] configured to control a plurality of mobile platforms [Figure 1 shows 100 mobile platforms considered mobile platforms ¶0034 robots include mobile internet terminal] by using a frequency band [¶0040 and Figure 10 shows bandwidth allocated to devices 100, see also Figure 2-4 shows frequency allocation ¶0039-42], the operating terminal comprising at least one processor, a communication interface, and a memory [¶0054 200 includes base station for WiMAX, ¶0058 storage on the base station, receives information over interface from robots Figure 1, ¶0056], wherein the processor is configured to allocate a bandwidth to a channel of each of the mobile platforms according to a mission of each of the mobile platforms to perform , through the communication interface [Figure 9 shows allocating uplink bandwidth to robots starting with highest priority robot, ¶0065-69, priority according to images the robot is to collect and send to the base station ¶0056-59 and ¶0006-7, via communication interface between devices see Figure 5, Figure 8, Figure 10], and wherein the processor is further configured to receive from each of the mobile platforms a request to adjust and reallocate the bandwidth to the channel based on performance information about the mobile platforms [¶0070-76, robots i.e. mobile platforms can each request additional bandwidth based on performance information e.g. image quality requirement or priority of the robot ¶0057-59 as priority dictates image quality ¶0006-7, and bandwidth reallocated by operating terminal 200].

Regarding claim 20, Jang teaches:
The operating terminal of claim 19, wherein the performance information comprises at least one of a type of the mission [¶0070-76 type of mission being reporting images of specific qualities Figure 10], a driving mode of a vehicle on which a mobile platform is installed, a current situation of the vehicle, and information on whether an event occurs with respect to the vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 8-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (“Jang”) (US 20090164638 A1) in view of Saito et al. (“Saito”) (US 20080086236 A1)

Regarding claim 1, Jang teaches:
An operating system configured to operate a plurality of mobile platforms installed on a plurality of devices [Figure 1 shows robots 100 considered mobile platforms ¶0034 robots include mobile internet terminal], respectively, by using a frequency band [¶0040 and Figure 10 shows bandwidth allocated to devices 100, see Figure 2-4 ¶0039-42], the system comprising: 
an operating terminal [Figure 1, 5 200] configured to allocate a bandwidth to a channel of each of the mobile platforms according to a mission of each of the mobile platforms to perform [Figure 9 shows allocating uplink bandwidth to robots starting with highest priority robot, ¶0065-69], the channel being used for the operating terminal to perform communications with each of the mobile platforms [Figure 10 shows images sent to the terminal over channel from each robot ¶0070-76, see also Figure 5 and Figure 8 ¶0053]; and the plurality of mobile platforms each of which is configured to receive the mission information from the operating terminal [¶0035 indicates that remote control center 200, the operating terminal, can sent control signals to the robots to control the robots thus considered receiving a mission], and send a request to adjust and reallocate the bandwidth to the channel based on performance information about the mobile platforms [¶0070-76, robots i.e. mobile platforms 100 request additional bandwidth based on performance information being not enough bandwidth allocated for image transmission also based on priority of the robot ¶0057 as priority dictates image quality requirements ¶0006-7].
Jang teaches a robot but not expressly a vehicle however Saito teaches mobile platforms installed on a plurality of vehicles [¶0207 teaches robots with wheels considered a vehicle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a vehicle for the robot 100 of Jang. Jang teaches in the background that robots may comprise vehicles but does not expressly teach implementing the robot 100 as a vehicle however it would have been obvious to modify the robot to be a vehicle as in Saito as it would have been a simple substitution of parts without altering the intended outcome as Saito teaches robots can be several different implementations ¶0207 to perform tasks ¶0036.
Jang teaches control signals but does not expressly teach a mission however Saito teaches receive the mission from the operating terminal [¶0177, ¶0191 terminal generates and sends a task or mission to robot, execution commands for tasks sent to robot].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach receiving a mission from the terminal of Jang. Jang teaches remote controlling a robot with control signals but does not expressly teach a mission however it would have been obvious to modify the control signals of Jang to include mission or task information such as reporting images as in Saito who teaches in essence sending a mission to a remote mobile device to enable a robot to perform usual tasks in a radio environment ¶0035-36.

Regarding claim 2, Jang-Saito teaches: The system of claim 1, wherein the operating terminal is configured to adjust and reallocate the bandwidth according to a priority of each of the mobile platforms generated based on the performance information about the mobile platforms [¶0070-76 of Jang, Figure 10, robot may request increased bandwidth step 1013, and terminal allocates increased bandwidth based on performance information e.g. not being enough bandwidth for image quality based on required quality, considered according to a generated priority as ¶0056-59 teaches priorities generated for the robots which can be based on required resolution and roles ¶0006-7,].

Regarding claim 3, Jang-Saito teaches:
The system of claim 2, wherein the mobile platforms have respective priorities generated based on the performance information about the mobile platforms, and wherein the priorities are generated and recorded in a priority table [¶0056-59 of Jang, priorities set based on image quality requirements considered performance information i.e. required bandwidth/quality for images see also ¶0006-7 priorities based on roles and image quality requirements], and the priority table is transmitted to at least one of the mobile platforms from the operating terminal or is stored in the operating terminal [¶0057-58 of Jang stored at base station operating terminal].

Regarding claim 4, Jang-Saito teaches: The system of claim 1, wherein the performance information comprises at least one of a type of the mission, a driving mode of a vehicle on which a mobile platform is installed, a current situation of the vehicle, and information on whether an event occurs with respect to the vehicle [Jang, ¶0070-76, current situation being the image quality requirement and lack of bandwidth for image quality requirement according to priority ¶0056-59].

Regarding claim 5, Jang-Saito teaches:
The system of claim 4, wherein the event comprises an emergency situation or an urgent mission, and a highest priority is given to a mobile platform, among the mobile platforms, where the event occurs [Examiner notes that this is a contingent limitation as claim 4 recites one of various options comprising performance information and the cited prior art supports “a current situation of the vehicle” thus the “event” is an alternative embodiment that has no patentable weight, see MPEP 2111.04(II)].

Regarding claim 8, Jang-Saito teaches:
The system of claim 1, wherein the operating terminal and the mobile platforms receiving missions from the operating terminal form a first operating group [Figure 1 ¶0035 of Jang shows robots 100 forming first group and Saito ¶0177 may receive missions see rationale for combination as in claim 1], and wherein the operating terminal is configured to adjust and reallocate bandwidths to channels of the mobile platforms, respectively, based on the performance information about the mobile platforms of the first operating group and at least one another mobile platform of a second operating group which uses communications that interfere with communications used by the first operating group, if it is determined by at least one of the operating terminal and the mobile platforms of the first operating group that there is a communication interference by the second operating group [Examiner notes that this is a contingent limitation, Applicant reciting “adjust and reallocate bandwidths” but only “if it is determined by at least one of the operating terminal and the mobile platforms of the first operating group that there is a communication interference by the second operating group” however the cited portions of the prior art teach no interference from a second group of mobile platforms, thus this is condition adds no patentable weight as it is not considered integral to the invention as it only perform based on detecting interference, see MPEP 2111.04(II). Examiner recommends reciting “in response to determining” instead of “if it is determined”].

Regarding claim 9, Jang-Saito teaches:
The system of claim 8, wherein it is determined that there is the communication interference by the second operating group if the operating terminal or at least one of the mobile platforms of the first operating group detects an identifier different from an identifier of the first operating group [Examiner notes that this is a contingent limitation, Applicant reciting “it is determined that there is communication interference” only “if the operating terminal or at least one of the mobile platforms of the first operating group detects an identifier different from an identifier of the first operating group” however the cited portions of the prior art teach no interference or identifier detection from a second group of mobile platforms, thus this is condition adds no patentable weight as it is not considered integral to the invention as it only perform based on detecting interference, see MPEP 2111.04(II). Examiner recommends reciting “in response to the operating terminal” instead of “if the operating terminal”].

Regarding claim 10, Jang teaches:
[Figure 1 shows robots 100 considered mobile platforms ¶0034 robots include mobile internet terminal], respectively, by using a frequency band [¶0040 and Figure 10 shows bandwidth allocated to devices 100, see Figure 2-4 and ¶0039-42 teaches frequency band], the method comprising: 
allocating, by an operating terminal [Figure 1, 5 200], a bandwidth to a channel of each of the mobile platforms according to a mission of each of the mobile platforms to perform [Figure 9 shows allocating uplink bandwidth to robots starting with highest priority robot, ¶0065-69 based on mission to send images of various quality ¶0070-76 see S1001 bandwidth allocated and reallocated]; sending, by each of the mobile platforms, a request to adjust and reallocate the bandwidth to the channel to the operating terminal based on current performance information about the mobile platforms [¶0070-76, robots  100 i.e. mobile platforms request additional bandwidth based on performance information being not enough bandwidth allocated for image transmission also based on priority of the robot ¶0056-59 as priority dictates image quality]; and performing communications between the operating terminal and each of the mobile platforms through the channel having the reallocated bandwidth in response to the request [¶0070-76 Steps 1015 of Figure 10, requested bandwidth allocated and communication is continued and images transmitted to the base station as in S811 of Figure 8, and ¶0053 images exchanged].
Jang teaches a robot but not expressly a vehicle however Saito teaches mobile platforms installed on a plurality of vehicles [¶0207 teaches robots with wheels considered a vehicle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a vehicle for the robot 100 of Jang. Jang teaches in the background that robots may comprise vehicles but does not expressly teach implementing the robot 100 as a vehicle however it would have been obvious to modify the robot to be a vehicle as in Saito as it would have been a simple substitution of parts without altering the intended outcome as Saito teaches robots can be several different implementations ¶0207 to perform tasks ¶0036.

Regarding claim 11, Jang-Saito teaches: The method of claim 10, wherein the bandwidth is adjusted and reallocated according to a priority of each of the mobile platforms generated based on the [¶0070-76 of Jang, Figure 10, robot may request increased bandwidth step 1013, and terminal allocates increased bandwidth based on performance information e.g. not being enough bandwidth for image quality based on required quality, considered according to a generated priority as ¶0056-59 teaches priorities generated for the robots which can be based on required resolution and roles ¶0006-7].

Regarding claim 12, Jang-Saito teaches:
The method of claim 11, wherein the mobile platforms have respective priorities generated based on the performance information about the mobile platforms [¶0056-59 of Jang, based on performance information i.e. require bandwidth for images see also ¶0006-7 priorities based on roles and image quality requirements], and wherein the priorities are generated and recorded in a priority table, and the priority table is transmitted to at least one of the mobile platforms from the operating terminal or is stored in the operating terminal [¶0058 of Jang stored at base station terminal].

Regarding claim 13, Jang-Saito teaches:
The method of claim 10, wherein the performance information comprises at least one of a type of the mission, a driving mode of a vehicle on which a mobile platform is installed, a current situation of the vehicle, and information on whether an event occurs with respect to the vehicle [performance information in Jang, ¶0070-76, considered a current situation being the image quality requirement and lack of bandwidth for image quality requirement in S1007 and S1013].

Regarding claim 14, Jang-Saito teaches:
The method of claim 13, wherein the event comprises an emergency situation or an urgent mission, and a highest priority is given to a mobile platform, among the mobile platforms, where the event occurs [Examiner notes that this is a contingent limitation as claim 4 recites one of various options comprising performance information and the cited prior art supports “a current situation of the vehicle” thus the “event” is an alternative embodiment that has no patentable weight, see MPEP 2111.04(II)].

Regarding claim 17, Jang-Saito teaches:
The method of claim 10, wherein the operating terminal and the mobile platforms form a first operating group [Figure 1 ¶0035 of Jang shows robots 100 forming first group of mobile platforms], and wherein the method further comprises: detecting if there is a communication interference by a second operating group, comprising at least one another mobile platform, which uses communications that interfere with communications used by the first operating group; and adjusting and reallocating bandwidths to channels of the mobile platforms, respectively, according to the performance information about the mobile platforms of the first operating group and the at least one other mobile platform of the second operating group [Examiner notes that this is a contingent limitation, Applicant reciting “adjust and reallocate bandwidths” but only “if it is determined by at least one of the operating terminal and the mobile platforms of the first operating group that there is a communication interference by the second operating group” however the cited portions of the prior art teach no interference from a second group of mobile platforms, thus this is condition adds no patentable weight as it is not considered integral to the invention as it only perform based on detecting interference, see MPEP 2111.04(II). Examiner recommends reciting “in response to determining” instead of “if it is determined”].
Jang teaches control signals but does not expressly teach a mission however Saito teaches the robots i.e. mobile platforms receiving missions from the operating terminal [¶0177, ¶0191 terminal generates and sends a task or mission to robot, execution commands for tasks sent to robot for vehicles ¶0207].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach receiving a mission from the terminal of Jang. Jang teaches remote controlling a robot with control signals but does not expressly teach a mission however it would have been obvious to modify the control signals of Jang to include mission or task information such as reporting images as in Saito who teaches in essence sending a mission to a remote mobile device to enable a robot to perform usual tasks in a radio environment ¶0035-36.


Regarding claim 18. Jang-Saito teaches:
The method of claim 17, wherein it is determined that there is the communication interference by the second operating group if the operating terminal or at least one of the mobile platforms of the first operating group detects an identifier different from an identifier of the first operating group [Examiner notes that this is a contingent limitation, Applicant reciting “it is determined that there is communication interference” only “if the operating terminal or at least one of the mobile platforms of the first operating group detects an identifier different from an identifier of the first operating group” however the cited portions of the prior art teach no interference or identifier detection from a second group of mobile platforms, thus this is condition adds no patentable weight as it is not considered integral to the invention as it only perform based on detecting interference, see MPEP 2111.04(II). Examiner recommends reciting “in response to the operating terminal” instead of “if the operating terminal”].

Claim 6-7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (“Jang”) (US 20090164638 A1) in view of Saito et al. (“Saito”) (US 20080086236 A1) and Cheng et al. (“Cheng”) (US 20170201461 A1).

Regarding claim 6, Jang-Saito teaches:
The system of claim 1.
Jang teaches sending a request for bandwidth but does not teach receiving information from other platforms and sending a request.
Cheng teaches wherein the mobile platforms comprise a first mobile platform configured to receive performance information about the other mobile platforms, among the mobile platforms [¶0106-111, UE on-board a vehicle may obtain congestion messages from multiple other devices on vehicles, see also ¶0049 UE and vehicle], and to send a request to adjust and reallocate bandwidths to channels of the mobile platforms according to the received perform information and perform information [¶0113-114 in response, UE triggers a request to back-off, ¶0090-01 this back-off request asking other devices to suspend or “adjust” bandwidth usage considered a request to adjust bandwidths to channels of other platforms].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach requesting adjustment of bandwidth based on receiving messages from other vehicles as in Cheng. Jang teaches requesting bandwidth adjustment but does not expressly teach based on receiving messages from other platforms however it would have been obvious to modify a request step of Jang to request bandwidth adjustment based on messages from other platforms as in Cheng who teaches this addresses issues of limited resources preventing vehicles from accommodating all messages and mitigate congestion ¶0008. 

Regarding claim 7, Jang-Saito-Cheng teaches
The system of claim 6, wherein the performance information of the mobile platforms is transmitted between the mobile platforms by using a part of one of more of channels of the mobile platforms or by using a communication scheme different from a communication scheme of the operating terminal [Cheng, ¶0060, Figure 4, V2V/V2X communication using sidelink between devices in Peer to Peer associated with vehicles i.e. mobile platforms and cellular communication with base station and mobile platforms, base station considered an operating terminal, thus showing different communication schemes].


Regarding claim 15, Jang-Saito teaches:
The method of claim 10.
Jang teaches sending a request for bandwidth but does not teach receiving information from other platforms and sending a request.
Cheng teaches wherein the sending the request to adjust an reallocate the bandwidth comprises: receiving, by a first mobile platform, performance information about the other mobile platforms, among the mobile platforms [¶0106-111, UE on-board a vehicle may obtain congestion messages from multiple other devices, see also ¶0049 UE and vehicle]; and sending, by the first mobile platform, the request to the operating terminal based on the received performance information and performance information about the first mobile platform [¶0113-14 in response, UE triggers a request to back-off, ¶0090-01 this back-off request asking other devices to suspend or “adjust” bandwidth, may be sent to eNB or RSU considered an operating terminal].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach requesting adjustment of bandwidth based on receiving messages from other vehicles as in Cheng. Jang teaches requesting bandwidth adjustment but does not expressly teach based on receiving messages from other platforms however it would have been obvious to modify a request step of Jang to request bandwidth adjustment based on messages from other platforms as in Cheng who teaches this addresses issues of limited resources preventing vehicles from accommodating all messages and mitigate congestion ¶0008. 

Regarding claim 16, Jang-Saito teaches:
The method of claim 15, wherein the performance information of the mobile platforms is transmitted between the mobile platforms by using a part of one of more of channels of the mobile platforms or by using a communication scheme different from a communication scheme of the operating terminal [Cheng, ¶0060, Figure 4, V2V/V2X communication using sidelink between devices in Peer to Peer associated with vehicles i.e. mobile platforms and cellular communication with base station and mobile platforms, base station considered an operating terminal, thus showing different communication schemes].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Frolik et al. (“US 20150310747 A1) ¶0043-53 wherein a plurality of mobile platforms i.e. aircrafts communicating with a hub on a first bandwidth, receive mission information, and request higher bandwidth channel based on performance e.g. current situation.
Martin et al. (US 20160270088 A1), Examiner notes that ¶0036, ¶0047-48 may be used to support claim 8-9 as ¶0036 teaches interference between mobile devices being detected and a request being sent to an operating terminal to adjust parameters based on the detected interference including used resources i.e. bandwidth parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/             Examiner, Art Unit 2478